Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 1 of 58 PagelD 575

Case 6

20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 1 of 58 PagelD 406

TRANSCRIPT
OF
INTERVIEW OF A.D.
By
JENNIFER

Date: May 7, 2020

TRANSCRIPT ORDERED BY:

Diane Hernandez, Investigator (Office of Federal Defender)

Transcriber, Alicia Jarrett
J&J COURT TRANSCRIBERS, INC.
268 Evergreen Avenue
Hamilton, NJ 08619

(609) 586-2311
FAX NO. (609) 587-3599
E-mail: jjcourt@jjcourt.com
Website: www.jjcourt.com

Audio Recorded

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 2 of 58 PagelD 576

Case 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 2 of 58 PagelD 407

JENNIFER: We're going to go right in here, and I'm
going to have you have a seat in that chair for me, okay?

A.D.: This place is empty.

JENNIFER: I'm going to have you seat right here,
Okay? I'm going to sit here.

A.D.: Why is it empty in here?

JENNIFER: What do you mean? In this room?

A.D.: Yeah.

JENNIFER: Because we just talk to kids in the room.

So before we talk, *Aggggg, I wanted to tell you a
little bit about my room. First of all, do you remember my
name? Because I know you waited outside for a little bit.

A.D.: I don't remember your name.

JENNIFER: That's okay. My name is Jennifer, and
like I told you, my job is just to talk to you and get to know
you a little bit. Before we talk, I want to tell you about the
room that we're in. There’s two cameras in here. There's one
there, and there's one there, and those are in here so when we
talk today, I don't have to write a lot of things down and I
can just focus on what you and I talk about. Okay?

When we talk today --

A.D.: Can the cameras hear what we're saying?

JENNIFER: Uh-huh. So they're to help me to remember
to go back and watch what we talked about. Okay?

A.D.: Are they on right now?

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 3 of 58 PagelD 577

Case 6|[20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 3 of 58 PagelD 408

3

1 JENNIFER: Uh-huh.

2 A.D.: Oh.

3 JENNIFER: There's a little button outside the door,
4 || and when we are all done, I'll turn it off. So that way, it

5 doesn't continue to record, and you can see me turn it off.

6 So when we talk today, we'll only talk about things
7" that are true. If I were to ask you what's a truth mean to

8 || you, how would you describe that?

9 A.D.: Be honest.
10 JENNIFER: Okay. So if I said that somebody came in

11 |} here and they colored all over the walls and then they said

12 || they didn't color on the walls, is that telling the truth or

13 ||} not the truth?

14 A.D.: (No audible response).

15 JENNIFER: Okay. If that same person came in here

16 || and I had a bowl of fruit on the table and they took a banana
17 || and they said, "Yes, I had one of her bananas," is that telling
18 || the truth or not the truth?

19 A.D.: The truth.

20 JENNIFER: Okay. When we talk today, I promise to be
21 || truthful with you. Do you promise to tell me the truth?

22 A.D.: (No audible response}.

23 JENNIFER: Okay. When we talk today, only tell me

24 || things that you know. Don't give me a guess. What would a

25 || guess mean to you?

WWW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 4 of 58 PagelD 578

Case 6/20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 4 of 58 PagelD 409

nO Oo FF Ww HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

A.D.: A lie.

JENNIFER: A lie? Okay. If I said, "What color is
my car," what would you tell me?

A.D.: Nothing.

JENNIFER: Okay. Do -- have you ever seen my car
before?

A.D.: (No audible response).

JENNIFER: So that's a perfect response. You don't
get in trouble for not knowing an answer. My car is gray, by
the way.

If I say something incorrect when we talk, please
correct me because I want to make sure everything you tell me,
I get correct. When we talk today -- I talk to kids a little
bit different. I talk to them from the beginning of something,
all the way to the end. So if I were to ask you -- how old are
you?

A.D.: Eleven.

JENNIFER: Eleven. If I were to ask you, "Tell me

everything you did at your last birthday," what would you tell

me?

A.D.: Nothing.

JENNIFER: Nothing?

A.D.: I don't do birthdays.

JENNIFER: Okay. Let's see, if I were to ask you,
tell me everything about -- do you go to school?

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 5 of 58 PagelD 579

Case 6120-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 5 of 58 PagelD 410

5

1 A.D.: (No audible response).

2 JENNIFER: Tell me everything you do when -- from the
3 time you start your day at school to the time you finish your

4 || day at school. What would you tell me?

5 A.D.: I can't remember.

6 JENNIFER: Okay. Where do you go to school?

7 A.D.: Chapter 7 Elementary.

8 JENNIFER: Chapter 7. What grade are you in?

9 A.D.: Fourth.
10 JENNIFER: Fourth grade. How do you like school?
11 A.D.: Not that much.
12 JENNIFER: Not that much? Tell me about that.
13 A.D.: Because -- I used to love school, but now --
14 || the reason why I used to love school is because I have -- I had

15 la lot of friends, and now something changed. They don't --

16 || they're being mean to me and stuff, and they don't want to hang
17 | out with me. So --

18 JENNIFER: Okay. What kinds of things are they doing
19 || to be mean to you?

20 A.D.: They'll make me play games with them, and I --
21 | and if I don't want to play the game because I'm not allowed to
22 | play those type of games because they play some weird type of
23 || games.

24 JENNIFER: What kind of games do they play?

25 A.D.: Like, Harry Potter. I'm not allowed to do

WWW. JICOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 6 of 58 PagelD 580

Case 6

NS &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 6 of 58 PagelD 411

Harry Potter because I have a different religion, and I'm not
allowed to do magic stuff and that. And so I didn't -- I told
her no, and she said, "Fine, go play with your little kid
friends."

JENNIFER: Gotcha. Okay. What's your favorite thing
about school?

A.D.: Animal science.

JENNIFER: You like animal science? Okay.

A.D.: That's my favorite subject.

JENNIFER: That's your favorite subject? What do you
want to do when you grow up?

A.D.: I want to be a zoologist or a biologist.

JENNIFER: Do you have a favorite animal that you
like?

A.D.: (No audible response).

JENNIFER: What's that?

A.D.: A wolf.

JENNIFER: A wolf. Very interesting.

A.D.: A fox and a wolf.

JENNIFER: A fox and a wolf. They're kind of in the
similar --

A.D.: Because I have two stuffed animals, one named
Foxy and one named Wolfie --

JENNIFER: Uh-huh.

A.D.: -- and they're, like, friends. I even made,

WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 7 of 58 PagelD 581

Case 6120-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 7 of 58 PageiD 412

7
1 || like, whole entire stories of them on -- I wrote down -- I

2 "write books, and I like to draw and stuff.

3 JENNIFER: You do? What kind of things do you like

4 }} to write about?

5 A.D.: I like to write about, like, animals and,

6 || like, little pretend journeys, like pretend they're talking

7 about stuff, and it's fun. I like to reread them when I grow a
gl little bit older because it just reminds me of the happy times
9 | when I write books. I don't -- I'm not -- I don't really do it
10 | that much anymore because, like, I'm kind of running out of
11 || paper in my room because I have so much scribbles. I have so
12 || much, like, scribble drawings in my drawers, but I keep them
13 || anyway.
14 JENNIFER: Gotcha. And your stories that you write
15 ll about, are those things that really happened or are they --

16 || because you talked about pretend stuff, too.

17 A.D.: Yeah, they're pretend.
18 JENNIFER: Okay.
19 A.D.: Like, just little fun little things I like to

20 1 draw when I'm bored --
21 JENNIFER: Okay.

22 A.D.: -

and make stories.
23 JENNIFER: And you draw the stories. You said you
24 || draw the pictures for them, as well? That's pretty

25 || interesting. I saw one of your drawings out there that you

WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 8 of 58 PagelD 582

Case 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 8 of 58 PagelD 413

made.

A.D.: Yeah, it was a butterfly. It was a -- it was
actually a butterfly, it was flying butter. And then, I had a
dandelion, which was a lion on a stem, a lion face on a stem.

JENNIFER: Very cool.

A.D.: And then, I had a puppy giraffe, and I had --
I had a bird with broccoli ears.

JENNIFER: Oh, my goodness. What other kinds of
things do you like to draw?

A.D.: Dogs and wolves and foxes and all kinds of
different stuff.

JENNIFER: Okay.

A.D.: Giraffes.

JENNIFER: So mostly animals?

A.D.: Yeah.

JENNIFER: Yeah? Is there any times that you draw
something other than animals?

A.D.: I draw fancy houses, but I'm not that good at
drawing people. I draw stick figures.

JENNIFER: Gotcha. Well, you're better than I am
because I can barely do that, so -- who brought you here today?

A.D.: I keep forgetting her name. Sasha or --

JENNIFER: Sasha, okay. And that's the lady with
DCF, right?

A.D.: (No audible response).

WWW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 9 of 58 PagelD 583

Case 6120-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 9 of 58 PagelD 414
9
1 JENNIFER: Okay. And then, who is out in the lobby
2} with you?
3 A.D.: My stepmom.
4 JENNIFER: And what's her name?
5 A.D.: Christine (phonetic).
6 JENNIFER: Christine. Do you live with Christine?
7 A.D.: Christine, my dad, and my two brothers, H. and
BT.
3 JENNIFER: Okay. Your dad, what's his name?
10 A.D.: Edgar.
11 JENNIFER: Edgar. And who old is H.?
12 A.D.: H. is 14.
13 JENNIFER: And --
14 A.D.: About to be 15.
15 JENNIFER: Okay. And T.?
16 A.D.: Wait, I think my brother, H. is 15. I don't
17 |) know.
18 JENNIFER: Okay.
19 A.D.: I keep forgetting his age -—-
20 JENNIFER: That's okay.
21 A.D.: -- because I don't really hang out with my
22 brothers that much. They're usually all playing Fortnite and
23 | stuff.
24 JENNIFER: Gotcha.
25 A.D.: And then my brother, T., he's, like, 12.
WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 10 of 58 PagelD 584

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 10 of 58 PagelD 415

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

10

Yeah.

JENNIFER: Okay. And are they your dad's boys or
Christine's boys or something else?

A.D.: It's -- H. is my real brother, which is my
dad's --

JENNIFER: Okay.

A.D.: And then, you know, T. is Christine's.

JENNIFER: Do you have any other brothers?

A.D.: No. Well, yeah, I do. I have one named -—
yeah, J.

JENNIFER: J. How old is J.?

A.D.: Have no clue. I don't know anything -- l
don't know that much things about him because --

JENNIFER: Okay.

A.D.: -~ he's little and I haven't saw my mom in a
while.

JENNIFER: Okay. What's your mom's name?

A.D.: Man, I can't remember her name. I think it's,

like, Tracy.

JENNIFER: Gotcha. And that's okay if you don't
remember. Remember, I told you you don't get in trouble for
not knowing something.

What about any sisters? Do you have any sisters?

A.D.: H. is my stepsister.

JENNIFER: Okay.

WWW. JICOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 11 of 58 PagelD 585

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 11 of 58 PagelD 416

11
1 A.D.: She's, like, 20. And I have two half-sisters,
2||C. and E.
3 JENNIFER: Okay.
4 A.D.: One -- BE. is lesbian, and C., I have no clue
5 |} about her.
6 JENNIFER: Do you get to see any of those sisters?
7 A.D.: Just H. I got to see H., but I -- I went a

8 | weekend with my mom, and I saw little J. He was a tiny, little
9 || screaming baby.
10 JENNIFER: Gotcha. Okay. So I talk to kids for lots
11 || of different reasons. I talk to them because somebody's
12 || worried about them or something's happened to them. Do you

13 | know why you came to talk to me this morning?

14 A.D.: (No audible response).

15 JENNIFER: Okay. .

16 A.D.: I don't even know why FBI and everybody came
17 || to my house while -- I was having my first good dream.

18 JENNIFER: Tell me about your dream.

19 A.D.: I had all the pet birds in the world, and I
20 || loved it, but I -- it was, like, my first good dream I had,

21 || like, my first best dream.

22 JENNIFER: Okay.

23 A.D.: And then, as soon as I was having that dream,
24 || somebody came in. I heard a big loud knocking on the door. It

25 | was like -- so I ran out there to go open it, but I was like,

WWW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 12 of 58 PagelD 586

Case 6:

mn Wl

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

PO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 12 of 58 PagelD 417

12

I'm not supposed to open doors without looking out the window.
So I looked -- I didn't even look out the window. My dad just
came out in his underwear. He was like, "I'm coming. I'm
coming." I was like, "What is happening? Daddy would never
come out in his underwear." And so he opened up the door, and
I was like, I don't know what's happening. And then, I ran to
my room and I heard the -- it was, like, the police talking,
and I was like -- and then I started to cry because I didn't
know what happened. I heard Christine crying, and I thought H.
got in a car accident because she was saying, "My daughter, my
daughter" and all kinds of stuff. I don't know what she was
talking about, and I thought they got -- I thought H. got ina
car accident and died, and then I was -- I was about to cry my
heart out because I loved H. Or I thought it was T. and H.,
they got in -- they got in trouble with some guy, and they
were, like, doing something to him to aggravate him, and then
the guy decided to kill them. And I was like -- and I started
crying. I didn't know what was happening. And so I was just
upset, and I don't know what's happening still.

JENNIFER: Okay.

A.D.: I woke up at, like, 5, and I didn't really get
to sleep. I'm kind of tired.

JENNIFER: That's pretty early to be woken up.

So you said that you heard a banging on the door, and

WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 13 of 58 PagelD 587

Case 6:!20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 13 of 58 PagelD 418

13
1 A.D.: Yeah.
2 JENNIFER: -- then your dad came out in his
3 |} underwear.
4 A.D.: Yeah.
5 JENNIFER: Yeah. And then, you heard --
6 A.D.: And they took my dad away, and I don't know
7 || where he is. I miss him.
8 JENNIFER: Okay. Okay. When you say "they" took
9 |} your dad away, tell me more about that.
10 A.D.: They went and talked to hin, and then he was

11 |) gone. I didn't know where he was. I just wanted to say bye to
12 | him. And me and my stepmom never really had a relationship,

13 | and I got sad because she was crying. I came in and gave her a
14 | hug, and then she was saying, "I love you," and I'm kind of

15 || having that she's having a relationship with me.

16 JENNIFER: Okay.

17 A.D.: And she said she would do everything she can
18 || to keep me because she -- I think she thought that somebody was
19 || going to take me away. And I was kind of scared because they
20 | took off their rings, and I was like, "Is daddy leaving? Will
21 I ever see daddy again?" And lI don't know. I don't know if

22 | ne’s leaving. I don't know where he's at.

23 JENNIFER: My job is not to upset you. I'm going to
24 || put these here for you in case you need them, okay?

25 You said that your dad came out in his underwear, and

WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 14 of 58 PagelD 588

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

PO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 14 of 58 PagelD 419

14
that's something that he normally doesn't do. Have you ever
seen your dad in his underwear before?

A.D.: Kind of weird question, but yeah, I have.

JENNIFER: Okay. Tell me more about that.

A.D.: It was -- it's a weird question. I don't feel
comfortable talking about it.

JENNIFER: Well, my job is to talk to kids about a
lot of different things, and I talk to kids about all kinds of
things.

A.D.: I thought it was something very -- I thought
it was somebody that we knew because daddy would definitely
never do that. But I thought it was somebody that he knew, and
then I learned that it was the FBI and the police and some
other people.

JENNIFER: You mean that came to your house?

A.D.: Yeah. They came inside my room and started
checking things, and I got to talk to a lady. I showed her
everything in my room.

JENNIFER: Okay.

A.D.: Not really everything. I showed her just some
stuff I did, and it made me happy.

JENNIFER: Gotcha. What kinds of things did you show
her?

A.D.: Like, the books that I drew, and she looked

through them to see the pictures that I drew. And then, she

WWW. JUCOURT .COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 15 of 58 PagelD 589

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 15 of 58 PagelD 420
15
1 || asked me some questions, and then -- and I did some other
2 || stuff.
3 ; JENNIFER: Okay. So you said that it was a weird
4 || question that I asked you about your dad.
5 A.D.: Uh-huh.
6 JENNIFER: But you said you have seen him in his
7 | underwear before.
8 A.D.: Yeah. Just -- it was just when he -- when I
9 || come inside his room in the mornings because I have a sore
10 ‘throat or something.
11 JENNIFER: Okay. So you go in his room in the
12 || mornings if you have a sore throat.
13 A.D.: Or if I'm scared.
14 JENNIFER: Okay. What kinds of things would make you
15 | scared?
16 A.D.: Bad dreams. Something -- I hear a noise or
17 || something, some stuff.
18 JENNIFER: So you told me about you've seen your dad
19 | in his underwear. Have you ever seen your dad anywhere else
20 | outside of his bedroom in your -- in his underwear?
21 A.D.: (No audible response).
22 JENNIFER: No? Okay. So part of my job is to talk
23 to kids about their body parts. Do you know your body parts?
24 A.D.: (No audible response).
25 JENNIFER: Yeah? What do you call these?
WHW. JICOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 16 of 58 PagelD 590

Case 6:

m® WW Nh

oo SD YH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 16 of 58 PagelD 421

16

A.D.: Hyes.

JENNIFER: How about this?

A.D.: Hands.

JENNIFER: How about the part of your body that you
eat food with?

A.D.: Mouth.

JENNIFER: Okay. What about the part of your body
that you smell with?

A.D.: Nose.

JENNIFER: How about the part of your body that you
sit on? What is that called?

A.D.: A booty.

JENNIFER: Okay. And what about the part of your
body that you use to go to the bathroom with?

A.D.: A pee thingy.

JENNIFER: A pee thingy. Okay. Has anybody ever
done anything to your pee thingy?

A.D.: No.

JENNIFER: No? Okay.

A.D.: Only when I was having some bladder issues.

JENNIFER: Some bladder issues?

A.D.: Because daddy and Christine tried to help me
because my bladder was burning.

JENNIFER: Okay. How did they help you?

A.D.: They told me not to, like, wipe back and forth

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 17 of 58 PagelD 591

Case 6:0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 17 of 58 PagelD 422
17
1 || like that.
2 JENNIFER: Uh-huh.
3 A.D.: They told me to go one way.
4 JENNIFER: Okay.
5 A.D.: So I did that.
6 JENNIFER: Did they ever do anything else?
7 A.D.: (No audible response).
8 JENNIFER: No?
3 A.D.: That I know of.
10 JENNIFER: Okay. And what about your booty? dHas
11 | anybody ever done anything to your booty?
12 A.D.: (No audible response).
13 JENNIFER: No? Okay.
14 A.D.: Only a stick has.
15 JENNIFER: A stick? Tell me about that.
16 A.D.: I was, like -- what was I -- I was, like,
17 || hunched over, like, squatting, squat walking. I was, like,
18 || walking in our backyard, and there's this big stick, and it
19 || poked me, and my booty still hurts.
20 JENNIFER: Oh, goodness.
21 A.D.: I have a big circle mark from the stick's top.
22 JENNIFER: When did that happen?
23 A.D.: Yesterday.
24 JENNIFER: Oh, goodness.
25 A.D.: I was looking for succulents for my chickens
WWW. JICOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 18 of 58 PagelD 592

Case 6:

me WW hd

aI nn Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

PO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 18 of 58 PagelD 423

18
because they looked kind of thirsty, and so I was going to give
them some grass plus water, succulents, because succulents
store water in them, so --

JENNIFER: That's right, they do. You have --

A.D.: And after that stick happened, I saw a whole
entire patch of them, and I just ripped the whole darn patch
out and then threw it inside the chicken cage.

JENNIFER: Gotcha.

A.D.: And they went crazy.

JENNIFER: So we talked about your pee thing. What
about on a boy? Is that the same part of a boy or a different
part of a -- than you have that they use to go to the bathroom?

A.D.: Different parts, and I don't like to talk
about it. It's kind of weird.

JENNIFER: What do you call that part of that body?

A.D.: Nothing really. I don't talk about boys that
much.

JENNIFER: Okay. Have you ever seen —-

A.D.: I ignore boys. I think they're stinky
coococos.

JENNIFER: You think they're stink coocoos?

A.D.: Or cocky mongrels.

JENNIFER: Okay. What's a cocky mongrel?

A.D.: Things that talk a lot and they're annoying.

JENNIFER: Okay. Have you ever seen that part of a

WWW. JJCOURT .COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 19 of 58 PagelD 593

Case 6:[20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 19 of 58 PagelD 424
19
1 || boy?
2 A.D.: But I think I was a cocky, not a mongrel.
3 JENNIFER: Okay.
4 A.D.: Because I talk a lot.
5 JENNIFER: Gotcha. Have you ever seen that part of a
6 | boy?
7 A.D.: What?
8 JENNIFER: The part of a boy that they use to go pee
9 || with?
10 A.D.: No.
11 JENNIFER: No?
12 A.D.: One of my brothers, when he -- when I was
13 | trying to -- I went to use the bathroom, and I opened it up and
14 || I was like, ahhhh, I closed the door.
15 JENNIFER: Okay.
16 A.D.: They need to lock those doors.
17 JENNIFER: Did that happen one time or more than one
18 || time?
19 A.D.: Once.
20 JENNIFER: Once? And what brother was that?
21 A.D.: It was, like -- yeah, it was H.
22 JENNIFER: It was H.?
23 A.D.: He's my brother, so I don't -- it doesn't
24 || really matter.
25 JENNIFER: Gotcha. What about on any other person?
WHW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 20 of 58 PagelD 594

Case 6:0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 20 of 58 PagelD 425

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

20

A.D.: (No audible response).

JENNIFER: No? Okay. What about a boy's booty?
Have you ever seen a boy's booty?

A.D.: (No audible response).

JENNIFER: No? Okay.

A.D.: Yeah, I have.

JENNIFER: Yeah?

A.D.: My two brothers. They pulled down their pants
and started trying to chase me with their butts.

JENNIFER: Gotcha.

A.D.: I was about -- I was about to get me a stick
from the yard and whack them. Get away, you cocky mongrels.

JENNIFER: Was there anybody else home when that

happened?

A.D.: It was just my parents. It was funny. It was
okay.

JENNIFER: Okay.

A.D.: So I chased them with my underwear.

JENNIFER: You chased them with your underwear?

A.D.: Yeah. And they screamed like crazy
chimpanzees.

JENNIFER: Oh my goodness. Somebody told me -- well,
you told me that the FBI and the police and some other people
had to come to your house this morning, and you said that you

talked to them. What did you talk to them about?

WWW. JICOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 21 of 58 PagelD 595

Case 6:0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 21 of 58 PagelD 426

21
1 A.D.: Like, same exact things that you're talking
2 || about.
3 JENNIFER: Okay.
4 A.D.: Like, my name and everything.
5 JENNIFER: And you said that you've seen your

6 || brother, H., his part that he pees with, and you've seen your
7 brothers’ bottom -- or booties. And you said you've not seen
8 || anybody else's parts of their bodies?
) A.D.: (No audible response).
10 JENNIFER: No? Okay. Has anybody ever taken

11 |} pictures of you --

12 A.D.: Sasha did.

13 JENNIFER: Sasha did?

14 A.D.: Yeah.

15 JENNIFER: What did she take a picture of?

16 A.D.: She was like, "Can I take a picture of your

17 || smiling face?" And I was like, oh.

18 JENNIFER: Okay. What about your pee part? Has

19 || anybody ever taken a picture of your pee pat?

20 A.D.: No. I usually -- when I use the bathroom, I

21 || always have it covered. I always have it covered by my pants.

22 JENNIFER: By your pants?
23 A.D.: Yeah.

24 JENNIFER: Okay.

25 A.D.: Or my shirt.

WWW. JOCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 22 of 58 PagelD 596

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 22 of 58 PagelD 427

WwW bw

sa oO Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

22
| JENNIFER: What about your booty? Has anybody ever
taken a picture of your booth?

A.D.: I always have that covered.

JENNIFER: Okay. Have you ever seen anybody do
anything to their pee part on a boy at home?

A.D.: No. Some black kids. They're like -- they
take their pee part and start tugging on it, and I'm like,
that's weird. I don't know about those little black boys.

JENNIFER: Tell me about that.

A.D.: It was at the skate park, and they were doing
it. It was a long time -- it was a while ago because it was
like -- when they were having a -- it was, like, this party,

and my brothers were talking about it, too. AndTI had heard it
when I was playing.

JENNIFER: Okay. So --

A.D.: They were yelling at a little girl, saying,
suck my part thing. So that was weird.

JENNIFER: So at the skate park, did you see the boys
tugging on their pee part or is that something you heard or
something else?

A.D.: It was just something I heard from my brother.

JENNIFER: Okay. Have you ever seen anybody tug on
their pee part?

A.D.: (No audible response).

JENNIFER: No. You said that they were screaming at

WWW. JJICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 23 of 58 PagelD 597

Case 6:R0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 23 of 58 PagelD A428

23
1 || her to suck on their --
2 A.D.: Yeah.
3 JENNIFER: Have you ever -- has anybody ever asked
4 | you to suck on that part of them?
5 A.D.: No.
6 JENNIFER: No, okay.
7 A.D.: T£ they did, my dad would have got really --
8 || very mad, and I don't want to hear what he would do.
9 JENNIFER: How does your dad get mad? What kinds of

10 || things happen when your dad gets mad?

11 A.D.: When some -- when people are mean to my

12 ll brothers and me and they put hands on me, but nobody's ever put
13 || hands on me. Instead of -- I had this friend, and there's this
14 | mean little boy and he punched her, and I got super mad and I
15 || told my friend's dad that he had to be aware because -- yeah, lL
16 || was leaving, and my friend and me were sliding down the slide
17 | together. It was at the skate park, you know in Titusville.

18 | And there was this playground there right by it, and I was

19 || sliding down with her. And then, this little boy was like,

20 || "Get out the way," and he punched her. And the dad was aware,

21 | and he was circling around the playground.

22 JENNIFER: Okay. So what happens when your dad gets
23 || mad?

24 A.D.: He just -- I never saw him, but I -- like, do
25 f} it to another boy, but I've saw him get mad at some -— well,

WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 24 of 58 PagelD 598

Case 6:f0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 24 of 58 PagelD 429

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

24
I've got a tickle in my throat. That's weird. I saw him get
mad at the boys before for some things that they do.

JENNIFER: When you say "the boys," what boys?

A.D.: My brothers.

JENNIFER: Okay. What happens when he gets mad at
your brothers?

A.D.: Only -- I haven't -- I mean, like, I heard him
talk about it because they -- the boys were playing Fortnite
and it was, like, 1 in the morning.

JENNIFER: Uh-huh.

A.D.: They stayed up, like, they stayed up over the
night, and they're not supposed to, and they were screaming on
the mic. And he came in -- because he was trying to hunt a
raccoon because it was killing our chickens.

JENNIFER: Gotcha.

A.D.: And he came in and he was like, "Shut up and

go to bed."

JENNIFER: Okay. Has your dad ever gotten mad at
you?

A.D.: Yeah.

JENNIFER: Tell me about that.

A.D.: He just yells, and then he -- and then I try
and -- I say sorry, and he forgives really easily.

JENNIFER: What kinds of things does he get upset

with you for?

WWW. JJCOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 25 of 58 PagelD 599

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 25 of 58 PagelD 430

25
1 A.D.: Whenever I get in his way or something.
2 JENNIFER: Anything else that you get in trouble for?
3 A.D.: When I lied and I got a punishment, but my

4 |} punishment just got over today because my stepmom figured out
5 | something, and I forgot she -- she said -- I'm like -- they
6 || said my punishment is over because my stepmom started crying
7\\ because she was saying that she was, like, a bad stepmom and
8} stuff, and then I gave her a hug and she felt better.
9 JENNIFER: Why do you think she would think she's a
10 || bad stepmom?
ll A.D.: Because she used to not be very nice to me.
12 || Like, she would ignore me and stuff. And I would -- and I --
13 | even though she did that, I still loved her very much. And
14 || every single night, I would come and give her a hug and good
15 || night and I would say "I love you," but she wouldn't. But now,
16 || today, she just started saying "I love you." She kept saying
17 | it and saying it and gave me hugs and --
18 JENNIFER: Okay. And what did you get in -- yeah, I
19 | know you said you lied. What did you lie about?
20 A.D.: People being mean to me. I just want people
21 II to love me because I felt like -- I felt like people didn't
22 || love me.
23 JENNIFER: Tell me more about that.
24 A.D.: It was just because people ignore me, and my

25 || friends are being mean to me and stuff and I had no clue what

WWW. TICOURT .COM

 

 
Case 6:20

Case 6:

11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 26 of 58 PagelID 600

P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 26 of 58 PagelD 431

26
was going on and stuff.

JENNIFER: What do you mean you had no clue of what
was going on?

A.D.: It's because -- I went to Palm Point for
having suicidal thoughts, and when I came back, there's these
kids. Everybody was being mean to me. I had -- before I went
to Palm Point, I had told my friend that I was going there for
suicidal thoughts, and it was a bad idea. And then, she
started telling everybody while I was away.

JENNIFER: Okay.

A.D.: And I had told her not to tell anybody, and
then she started telling everybody.

JENNIFER: It doesn't sound like she was good friend,
huh.

A.D.: Yeah. And then, she started being mean to me
after that. And she's still being mean to me about not playing
games with her and stuff, so I was over. I didn't want to play
with her anymore.

JENNIFER: Is that the same one that wanted you to
play Harry Potter with her or a different friend?

A.D.: The same one.

JENNIFER: Gotcha. And what's her first name?

A.D.: L.

JENNIFER: UL.

A.D.: I know her full name, L.C.

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 27 of 58 PagelD 601

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 27 of 58 PagelD 432

27

1 JENNIFER: How do you know L.?

2 A.D.: From school.

3 JENNIFER: Gotcha.

4 A.D.: I've known her for a very long time. Me and

5 || her were, like, the best friends ever. I remember her from

6 || summer camp when I was very little, and then I know her from --
7 || I known her all the way until this year.

8 JENNIFER: Okay. You said that you don't feel loved.
9] Tell me more about that.
10 A.D.: It's because people ignore me and stuff. And

11 || then, like, people get mad at me, and TI don't know what I do
12 || wrong.

13 JENNIFER: Okay. Is there any times that your dad
14 || gets mad at you?

15 A.D.: He's more -- he's understands more about me.
16 JENNIFER: What do you mean by that? Tell me more
17 |} about that.

18 A.D.: You know, he knows my problems and stuff,

19 || like, that my ADHD and stuff. I love my dad, and I don't know
20 || where he is. I don't know when he's coming back.

21 JENNIFER: So, *Aggggg, xcemember I told you my job is
22 | just to talk to you, and right now, I don't know where your dad
23 || is. Okay? So I can't answer that for you. .

24 A.D.: I know.

25 JENNIFER: Okay?

WawW . JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 28 of 58 PagelD 602

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 28 of 58 PagelD 433

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

28
A.D.: Sorry.
JENNIFER: I understand.
A.D.: I don't even know what happened. I don't even

know why the FBI just took him away. I just woke up this
morning, and I just don't even know what happened. I don't
even know what's going on.

JENNIFER: Okay.

A.D.: I don't know why I'm here.

JENNIFER: Okay.

A.D.: I don't even know what I did.

JENNIFER: So remember I told you, you're not in any
trouble. Okay?

A.D.: I don't know why I'm here and I have to answer
these questions.

JENNIFER: Okay. So you told me that you like to
draw. When you draw, where do you draw at?

A.D.: At home.

JENNIFER: At home. Where at in your home?

A.D.: In my room, at my desk.

JENNIFER: In your room, at your desk?

A.D.: Yeah.

JENNIFER: Okay. And do you draw anywhere else at
your house or just always in your room?

A.D.: I draw just in my room.

JENNIFER: Just in your room?

WWW. JJCOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 29 of 58 PagelD 603

Case 6:R0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 29 of 58 PagelD 434

29

1 A.D.: But today, I was drawing on the table with

2 || Christine.

3 JENNIFER: Okay.

4 A.D.: And she was giving me hugs because -- and she
5 || was saying everything is going to be okay, but I don't know

6 || where my dad is.

7 JENNIFER: Okay.

8 A.D.: I don't know how are things supposed to be

9 || okay when I don't know where my dad is.

10 JENNIFER: When you draw in your room, is there
11 || anybody else in there with you?
12 A.D.: I'm always alone at my house.

13 JENNIFER: Okay. When you say you're always alone at

14 | your house, what do you mean by that? Tell me more about that.

15 A.D.: Nobody hangs out with me.

16 JENNIFER: Okay. Where's your dad at when you draw?
17 A.D.: In the room or at work.

18 JENNIFER: When you say "in the room,” what room?
19 A.D.: In his room.

20 JENNIFER: In his room?

21 A.D.: Their bedroom.

22 JENNIFER: Okay. Or at work. What does he do for
23 || work?

24 A.D.: He's a welder.

25 JENNIFER: Gotcha. And what about Christine?

WWW. JICOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 30 of 58 PagelD 604

Case 6:

Dm Ww NY

“q ow wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

bO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 30 of 58 PagelD 435

30
Where's she at when you draw in your room?

A.D.: In the room or working at Home Depot.

JENNIFER: Gotcha.

A.D.: And her office in the house.

JENNIFER: Okay. I think I asked you this, but I
don't remember what you said. Do you draw anywhere else in the
house?

A.D.: Yeah, you already asked me that.

JENNIFER: Okay. I don't remember what you told me.

A.D.: I said that today, I was drawing with
Christine at the table.

JENNIFER: That's right, at the table. Have you ever
drawn at the table any other times?

A.D.: (No audible response).

JENNIFER: No?

A.D.: Well, I remember having those little Cra-Z Art
dot blur do things. I just got a free sample from Walmart.

JENNIFER: Okay. And where did you do that at?

A.D.: On the table.

JENNIFER: On the table? Was there anybody else
there with you at the table?

A.D.: No.

JENNIFER: No?

A.D.: Just people cooking dinner, and I -- my

brothers playing Fortnite and Minecraft and stuff.

WWW. JJCOURT .COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 31 of 58 PagelD 605

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 31 of 58 PagelD 436

31

i JENNIFER: Okay.

2 A.D.: My brothers play it a lot. They don't really
3 |} hang out with me that much.

4 JENNIFER: Okay.

5 A.D.: Sometimes they do.

6 JENNIFER: Okay. And when you say people were

7 || cooking dinner, who was cooking dinner?

8 A.D.: My dad and my stepmom.

9 JENNIFER: Okay. Did they cook dinner together?
10 A.D.: (No audible response).
11 JENNIFER: Every night or just that night that you
12 || were doing the dots?
13 A.D.: Some nights because when I -- when they argue
14 || about stuff or they're -- or he's taking a shower from work --
15 | from after work, yeah, she cooks alone.
16 JENNIFER: Okay. But that night, they were cooking

17 || together? Okay. Tell me about where the kitchen table is and

18 ll the -- where the table is, sorry. You didn't tell me it was in
19 | the kitchen. Tell me where the table is and where the kitchen

20 || is.

21 A.D.: $0 the table is right here and the kitchen is

22 || right there.

23 JENNIFER: Okay. So it's, like, right next to each
24 II other.
25 A.D.: Yeah, it's like that.

WHW. JICOURT .COM

 

 
Case 6:20

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 32 of 58 PagelD 606

0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 32 of 58 PagelD 437

32

JENNIFER: Okay.

A.D.: And I was on this side.

JENNIFER: Okay. And your dad and Christine were in
the kitchen?

A.D.: Yeah, they were in the kitchen, like, right
there where the sinks were, and sometimes there would be other
places, like the oven and all of that stuff right there.

JENNIFER: Okay. And you said that -- besides today
and that time, that's the only time you were at the table doing
art?

A.D.: (No audible response).

JENNIFER: Okay.

A.D.: I don't remember anything else.

JENNIFER: Okay. You said that you have chickens in
your backyard.

A.D.: Yeah. We also bought baby chicks. They used
to be tiny and yellow, but now they look like shrunken
chickens.

JENNIFER: Gotcha. What else is in your backyard?
Tell me about your backyard.

A.D.: JI have a swing. My -- we used to have a
treehouse up there, but my dad took it down because -- I don't
know why. We used to have -- well, I remember my brothers
digging a big hole, and they put -- they made a little fort,

but that got tooken down. And now, the hold is full of chicken

WWW. JOCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 33 of 58 PagelD 607

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 33 of 58 PagelD 438
33
1 || poop and hay because they're using that hold for, like, a
2 || compost pile or something.
3 JENNIFER: Gotcha.
4 A.D.: And then -- over in the hole is the only place
5 || I can pick grass for the chickens because -- I don't know why.
6\So I -- all I do is feed the chickens, and I have a beetle farm
7 || that I made this week with some beetles in it and stuff.
8 JENNIFER: Okay. So you have the chicken coop. Is
9 || there anything else in the backyard?
10 A.D.: We have the pool. We have a pool, and we have
11 || -- my dad made a giant -- like, a tiki bar.
12 JENNIFER: Okay.
13 A.D.: He made that, and there's this broken up ramp
14 || in the hole. And -- the hole is in the corner, so ~~ our
15 || backyard's, like, a square. Hole's in the corner. Chicken
16 || coop is the other corner. The house is, like, on this side.
17 JENNIFER: Uh-huh.
18 A.D.: And then, the porch and then the deck with the
19 |} tiki bar right there.
20 JENNIFER: Okay.
21 A.D.: And then, we have the other fence, which has -
22 ||- so this is the fence. The tree right here, and then there's
23 | other people back there with a dog. And we have our dog named
24 || Coco, and that dog and our dog play. They sniff at each other
25 || around the fence.
WWW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 34 of 58 PagelD 608

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

PO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 34 of 58 PagelD 439

34

And then, there's also this other fence this way,
where the hole is and the chicken coop, and there's these
yapping little Chihuahuas every day. And then, under the deck,
there's a snake.

JENNIFER: Oh. Has anything ever happened with
anybody in your backyard to where it involved a boy's booty or
a boy's pee part?

A.D.: (No audible response) .

JENNIFER: No?

A.D.: No.

JENNIFER: Okay.

A.D.: Well, my -- it was also the beach. My
brothers were swimming in the pool naked.

JENNIFER: Gotcha.

A.D.: Like weirdos.

JENNIFER: Okay. Are you afraid you're going to get
anybody in trouble?

A.D.: (No audible response).

JENNIFER: Yeah? Tell me about that.

A.D.: Because I don't want to get anybody in trouble
because I don't --

JENNIFER: Who would you get in trouble?

A.D.: Like, my stepmom and my dad or my two
brothers. I don't want to get anybody in trouble.

JENNIFER: What would your stepmom get in trouble

WHW . JIJCOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 35 of 58 PagelD 609

Case 6: O-cr-00077-WWB-GuIK Document 64-3 Filed 11/13/20 Page 35 of 58 PagelD 440
35
1 | for?
2 A.D.: (No audible response).
3 JENNIFER: You don't know? What would you brother,
4\/H., get in trouble for?
5 A.D.: (No audible response).
6 JENNIFER: What would you brother, T., get in trouble
7 || for?
8 A.D.: I don't know.
9 JENNIFER: What about your dad?
10 A.D.: I don't know.
11 JENNIFER: You don't know? You just don't want to
12 | get them -—
13 A.D.: I think my dad's already in trouble because he
14 || got tooken away somewhere. I don't know why.
15 JENNIFER: Okay.
16 A.D.: I don't even know what he did. All my dad
17 | does is just -- he just sits inside his room and watch Youtube
18 || and then go some places with us.
19 JENNIFER: What kinds of things does your dad watch
20 on Youtube?
21 A.D.: Like, how to make stuff. Like, he likes to
22 || build and, like, how to fix the boat because our boat is broken
23 || down and we're about to sell it and get a pontoon.
24 JENNIFER: Okay. And when your dad watches Youtube,
25 || what does he watch Youtube on?
WWW. JICOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 36 of 58 PagelD 610

Case 6:

Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

his phone

that your

 

bO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 36 of 58 PagelD 441

36
A.D.: His little phone that's cracked.
JENNIFER: What does his phone look like?
A.D.: His phone is just a -- I think either, like, a

black or gray phone, and it -- the whole entire front -- the
glass is all shattered because he threw it on the floor when he

got made with Christine.

JENNIFER: Okay. When your dad has his phone, does

he ever watch anything else on his phone?

A.D.: Not that I know of.

JENNIFER: Okay. Is he ever doing anything else with
besides watching Youtube videos?

A.D.: Texting to his boss, Rue (phonetic) --
JENNIFER: Okay.

A.D.: -- about work.

JENNIFER: Okay.

A.D.: And he takes a lot of showers.

JENNIFER: He takes a lot of showers?

A.D.: Because he's stinky.

JENNIFER: He's stinky, okay. Is there any times
dad has his phone at the table where you draw at?
A.D.: I don't know.

JENNIFER: You don't know? Okay. What about when

you're drawing at your desk? IS there any times that your

dad's in there with his phone when you're drawing at your desk?

A.D.: When I'm drawing at my desk, my -- I don't

WWW. TICOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 37 of 58 PagelD 611

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 37 of 58 PagelD 442

37
11} know. So -- I don't know most things. I forget a lot.
2 JENNIFER: Okay.
3 A.D.: My dad sometimes will come in my room and talk

4||to me about stuff in my room. He'd be like, oh, what's this,

5 | what's this, and I'1l tell him about it. It just makes me

6 || happy because I like talking to my dad.

7 JENNIFER: Gotcha. What other kinds of things do you
8 || talk about with your dad?

9 A.D.: About my day and my beetle farm and how
10 || they're doing because I think my beetle farm right now is
11 || getting raided by ants because I haven't checked them. TI
12 | haven't checked them for water and made sure that they're safe.
13 JENNIFER: Gotcha.

14 A.D.: I guess my beetles are dead right now because
15 || I was supposed to put them up somewhere safe, but I put them

16 | right by an ant pile, and now they're probably getting raided.

17 JENNIFER: Gotcha.

18 A.D.: Those things better hide.

19 JENNIFER: Do you know what secrets are?

20 A.D.: (No audible response).

21 JENNIFER: What are secrets to you?

22 A.D.: Things you don't tell anybody.

23 JENNIFER: Okay. Do you have any secrets?

24 A.D.: I don't keep any.

295 JENNIFER: Has anybody ever asked you to keep a

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 38 of 58 PagelD 612

Case 6:

m WW

an wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

O-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 38 of 58 PagelD 443

38
secret?

A.D.: My friend, but I don't -- I never promised to
keep it. I never promise to keep a secret.

JENNIFER: Okay. What about in your house? Has
anybody in your house ever told you to keep a secret?

A.D.: (No audible response).

JENNIFER: Did anybody ever tell you that you would
get in trouble for telling somebody something?

A.D.: (No audible response).

JENNIFER: No? Are you afraid of anyone?

A.D.: (No audible response).

JENNIFER: Who are you afraid of?

A.D.: People I don't know.

JENNIFER: Are you afraid of me?

A.D.: (No audible response).

JENNIFER: No? Okay. Because I don't know you. We
just met, right?

A.D.: Yeah, when I saw -- I saw a lady when I was
sitting out there with my stepmom, Christine. I saw a lady
come in, and I was kind of afraid of her because I didn't know
her.

JENNIFER: Okay.

A.D.: I'm kind of shy when I meet new people.

JENNIFER: I understand that. You said that you, in

the past, have been to Palm Point because you had suicidal

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 39 of 58 PageID 613

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 39 of 58 PagelD 444

39

1 || thoughts. Do you have any thoughts to harm yourself today?

2 A.D.: No.
3 JENNIFER: How would you --
4 A.D.: I feel happy right now because me and my

5 || stepmom have a relationship, but I still am kind of sad because

6 || I don't know where my dad is.

7 JENNIFER: What's your relationship like with your
8 || dad?

9 A.D.: Very, very good. We have a big relationship.
10 JENNIFER: Okay. What kinds of things do you and

11 | your do?
12 A.D.: Take walks, and I remember taking a walk with

13 | him and finding the tiniest snake ever. It was, like, this

14 | small.
15 JENNIFER: Uh-huh.
16 A.D.: It was so tiny, and it was a little baby. And

17 || I picked it up, and it was slithering all around my hand like a
18 |} Little worm.

19 JENNIFER: Okay.

20 A.D.: I wanted to keep it, but I put it down

21h instead.

22 JENNIFER: When you guys go on walks, where do you
23 || go?
24 A.D.: Nowhere. We just walk around the block. I

25 || remember one time we did walk, and I went to the store and got

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 40 of 58 PagelD 614

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 40 of 58 PagelD 445

40
some candy corn.

JENNIFER: Okay. What else do you and your dad like

to do?

A.D.: Talk.

JENNIFER: What do you guys talk about?

A.D.: My day and stuff.

JENNIFER: Okay.

A.D.: And, like, stuff that he doesn't know about my
room.

JENNIFER: Has your dad ever told you that you can't
tell people things?

A.D.: (No audible response).

JENNIFER: No? Okay. You said that your dad and
Christine sometimes fight. Tell me about that.

A.D.: They fight. It's always my fault.

JENNIFER: Why do you think it's your fault?

A.D.: Because I say something to my dad that
Christine doesn't like, and then she starts talking to him
about stuff.

JENNIFER: Tell me more about that. Like --

A.D.: And then, they fight and they don't -- and
then, she sleeps on the couch or he sleeps on the couch.

JENNIFER: Okay.

A.D.: And then, the next morning, they're happy

again. But I don't think that'll be happening anymore because

WWW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 41 of 58 PagelD 615

Case 6:?}0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 41 of 58 PagelD 446

Al
1 |} me and Christine are having a big relationship right now, and I
2 || -- everything's going to be okay, and that's all that matters.
3 JENNIFER: Okay. Was there any times that your dad

4] slept in your room?

5 A.D.: No. I have a tiny bed. He's -- he cannot

6] even fit on that bed.

7 JENNIFER: Okay.
8 A.D.: It's so tiny.
9 JENNIFER: Is there any times that you slept in your

10 || dad's room?
11 A.D.: (No audible response).
12 JENNIFER: No? Because earlier when we talked, you

13 || said sometimes you go in there when you have nightmares and

14 |} stuff.
15 A.D.: No. I decided to go in there and tell him
16 || about having nightmares, and then he tells me that -- he tells

17 || me to breathe or pray.

18 JENNIFER: Okay. Okay.

19 , A.D.: My hands are slimy from sweat.

20 JENNIFER: Do you know if anybody takes medicine?
21 A.D.: Me?

22 JENNIFER: Yeah? What do you take medicine for?

23 A.D.: For my ADHD, my depression, and for me to go

24 || to sleep good. I have melatonin, guanfacine, and Zoloft.

25 JENNIFER: Okay.

WWW. JJCOURT . COM

 

 
Case 6:20

Case 6:

mem GW bh

~~ oso ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 42 of 58 PagelD 616

0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 42 of 58 PagelD 447

A.D.: I take four pills.

JENNIFER: And who gives you your medicine? Like, at
your house.

A.D.: Stepmom.

JENNIFER: Your stepmom? Okay. And do you take that
in the morning, at night, or something else?

A.D.: Night and morning.

JENNIFER: So you take it --

A.D.: I take half of two different types of pills,
and at night, I take a little -- I take two circle white pills,
one big one, and one small one. The big one is melatonin, and
the small one is, like -- I think -- I don't know. I think
it's, like, Zoloft or guanfacine or something.

| JENNIFER: Okay. What about your dad? Does he take
any medicine?

A.D.: His leg pills and stuff. Some other medicine
I don't know. I know he does take medicine, but I don't know
what types and stuff. My stepmom does. My brothers don't.

JENNIFER: Okay. What's beer to you?

A.D.: Disgusting stuff.

JENNIFER: What does somebody do with beer?

A.D.: Tell me to try it.

JENNIFER: Tell me about that.

A.D.: My -- I think it was my real mom once, and she

was -- she gave me a sip, and I didn't like it.

WHW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 43 of 58 PagelD 617

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 43 of 58 PagelD 448

43
1 JENNIFER: Okay. Do you know anybody else who sips
2 || beer?
3 A.D.: I think this -- my brother, T.'s -- my
4] brother, T.'s, dad.
5 JENNIFER: Okay. What about at your house?
6] A.D.: My stepbrother, T.'s, dad. No. Wait, my dad
7 || does.
8 JENNIFER: Okay.
9 A.D.: He just drinks one bottle a day, so it's good.
10 JENNIFER: Okay.
11 A.D.: My mom, on the other hand, she drinks a whole
12 | bunch of bottles and gets drunk.
13 JENNIFER: Okay.
14 A.D.: That's what I remember when I'm -- what's what

15 | I remember when I was little because she would come home after
16 | a party and stuff and then be all wobbly and then fall and talk

17 || weird.

18 JENNIFER: Okay.
19 A.D.: And I would be scared of her.
20 JENNIFER: Is there any times that your dad talks

21 || weird or is wobbly? No?

22 A.D.: Well, I remember waking up one night and I

23 || hear -- I was hearing my stepmom. She was like, "Get inside
24'!the room. Hide. Get inside the room," and my dad was like,

25 | "Uh-huh." He was talking weird and stuff, and I didn't know

WWW. JJCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 44 of 58 PagelD 618

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 44 of 58 PagelD 449

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

44
what was happening, so I just went right back to sleep.

JENNIFER: Is there any other times that something
has woken you up at night?

A.D.: Coco barking, my dog. Because he barks
because his legs hurt, but he's probably faking it because he
can get up when -- it was -- I think it was today and some
other days because when I was getting left home because —— it
was yesterday when I was -- when I got left home because my
parents had to go to Walmart. He -- our dog, Coco, just kept
getting right up, and then when the FBI were here, they were
petting my dog and -- they were petting Coco and stuff, saying,
"Oh, you're a good puppy," and then he would just get right up.
But he's about to die soon. He would just get right up and
just walk over to them. And I'm like, "Such a faker, Coco."

JENNIFER: You talked about that you were left at
home the other day when they went to Walmart. Is there any
times that you're left at home with just you and your dad?

A.D.: Yeah.

JENNIFER: Yeah? Tell me about that.

A.D.: It's when my stepmom was fighting with hin,
and she takes my brothers out to the beach and stuff, and then
I'll be left home with him.

JENNIFER: And what kinds of things do you do with
your dad when you're left at home with him?

A.D.: Nothing except for sit inside my room and read

WWW. JICOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 45 of 58 PagelD 619

Case 6:0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 45 of 58 PagelD 450
45

1 | --

2 JENNIFER: Okay.

3 A.D.: ~-- and be bored.

4 JENNIFER: Okay. Is there any times that your dad's
5 lin there with you when you're reading?

6 A.D.: Not -- he would be in there, but when I'm not
7 || reading, and he would just -- same exact thing, talking about
8 || my day and the stuff in my room.

3 JENNIFER: Okay. Is there any times that your dad
10 | asks you to do anything to him?
11 A.D.: No.

12 JENNIFER: No? Okay.

13 A.D.: Except instead for -- well, I would ask if he
14 can feel in his hands, and I would touch his hand, and he'd

15 | say, "I can't feel," because he has broken his fingers or

16 || something and he can't feel anything on his hands.

17 JENNIFER: Okay. Did he ever ask you to touch

18 || anywhere else on his body or just his hands?

19 A.D.: He didn't ask me to touch his hands. I asked
20 | if I can touch them to see if he can feel.

21 JENNIFER: Okay.

22 A.D.: §0 I touched, and he was like, he can't -- he
23 said, "I can't feel it."

24 JENNIFER: Have you ever asked to touch him anywhere
25 || else on his body?

WWW. JICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 46 of 58 PagelD 620

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

PO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 46 of 58 PagelD 451

46

A.D.: No.

JENNIFER: No? Okay. I'm going to take a quick
break just to kind of clear my head a little bit and make sure
there's no other questions I need to ask you. Will you hang
out right here for me?

A.D.: (No audible response).

JENNIFER: Okay. Be right back. I have some crayons
and paper. Do you want to color while I'm gone?

A.D.: I'm kind of hungry.

JENNIFER: I don't have anything right now. Give me
a couple minutes, and I'll be right back. Okay?

A.D.: Do you have any crayons and stuff I can --

JENNIFER: Yeah. I guess the crayons are gone. Let
me go grab you some crayons real quick, okay? Make sure
they're -- I'll be right back and get you some crayons, okay?

A.D.: Okay.

White paper. So blank and so white and so pretty. I
can't see a single thing on it. Ooh, now I do. I see a dot.

JENNIFER: Here you go.

A.D.: I was talking about how blank this piece of
paper was and I couldn't see a dot on it. Can I keep these
papers?

JENNIFER: Yeah.

A.D.: So when I go home, I can actually have
something -~- I can actually have blank paper.

WW . JICOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 47 of 58 PagelD 621

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 47 of 58 PagelD 452
47
1 JENNIFER: Absolutely.
2 A.D.: Thank you.
3 JENNIFER: Uh-huh.
4 A.D.: Black. No, that's purple. Tree.
5 (Pause)
6 A.D.: Bouncy. Bouncy, bouncy, bouncy, bouncy,
7} bouncy, bouncy.
8 JENNIFER: How you doing?
9 A.D.: Good.
10 JENNIFER: Ooh, tell me about your picture. What --
il A.D.: Just the original picture I always draw.
12 JENNIFER: What is that you're coloring right there?
13 A.D.: It's a bush.
14 JENNIFER: It's a bush. And what are those things in
15 || the middle of your picture?
16 A.D.: The blobs? Those are clouds.
17 JENNIFER: Clouds, okay. So, *Agggg, I have some
18 || questions for you, but it's about stuff that we've already
19 || talked about. Okay? Earlier when we were talking, you said
20 || that you're no longer grounded.
21 A.D.: Uh-huh.
22 JENNIFER: And that you're grounded -- it got lifted.
23 A.D.: Uh-huh.
24 JENNIFER: And you got in trouble because you had
25 || lied.
WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 48 of 58 PagelD 622

Case 6:

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

PO0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 48 of 58 PagelD 453

48

A.D.: Uh-huh.

JENNIFER: But you said that Christine told you that
she has been a bad stepmom and something else.

A.D.: Like, she was saying stuff about, like, she
didn't know and stuff and all kind of different stuff and just
stuff.

JENNIFER: What kind of stuff did she not know about?

A.D.: I don't know. I just heard a littie bit of
it. I was trying to get -- I didn't -- I just -- I was
coloring, so I only hear a little bit.

JENNIFER: What'd you hear? Tell me about that.

A.D.: Just stuff.

JENNIFER: What kind of stuff?

A.D.: Like -- just, like, I only hear a little bit
of words, like "sad" and, like --

JENNIFER: Who did it have -- who was it about, what
you heard?

A.D.: About me.

JENNIFER: Okay.

A.D.: How she -- I don't know. I wasn't really that
-- I wasn't really -- I just -- I forgot. I just don't know.

I forgot about this stuff. I was just -- they told me to go on
my own, and then I was just coloring and stuff, so --

JENNIFER: You forgot you didn't want to tell me or

you forgot because you don't remember?

WWW. JICOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 49 of 58 PagelD 623

Case 6:IP0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 49 of 58 PagelD 454

49
1 A.D.: I don't remember.
2 JENNIFER: Okay.
A.D.: I wasn't really listening, which is a good
thing because I just wanted -- I was supposed to color and just

not listen to what was going on.

n OO FP W

JENNIFER: And who was talking to Christine when you
7 || heard those things?

A.D.: The Sasha person.

9 JENNIFER: Okay. Did you hear anything else when

10 || they were there?

11 A.D.: No. I was just coloring.

12 JENNIFER: And where were you at coloring?

13 A.D.: On the table where they were at.

14 JENNIFER: Okay. And where were they talking with

15 || Christine at?

16 A.D.: On the table.

17 JENNIFER: So you guys were all at the table?

18 A.D.: Uh-huh.

19 JENNIFER: And you didn't hear what they said?

20 A.D.: Only just -- I don't know what she was talking
21 || about.

22 JENNIFER: Okay.

23 A.D.: I was just coloring.

24 JENNIFER: Remember when we first started to talk and

25 || I told you to tell me everything about your last birthday and

WWW. JIJCOURT.COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 50 of 58 PagelD 624

Case 6:

qa nm ow

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 50 of 58 PagelD 455

50
you said you don't celebrate birthdays and that you have -- you
can't play Harry Potter because of your religion. Tell me more
about that, about your religion.

A.D.: I don't really like to talk about it that
much.

JENNIFER: What do you mean?

A.D.: It's -- I feel like people don't like it and
they judge it.

JENNIFER: Well, I'm not here to judge you.

A.D.: It's like --

JENNIFER: My job is just to talk to you.

A.D.: We're Jehovah Witnesses and stuff.

JENNIFER: You're Jehovah Witness. Okay. What is --

A.D.: My stomach's starting to hurt because I'm
feeling stressed.

JENNIFER: Why are you stressed?

A.D.: Because I'm not -- I don’t really like to talk
about my life. Because I don't know you, so I don't really
like to talk about my life.

JENNIFER: I understand that because we just met
about an hour and a half, maybe two hours ago. Sol understand
that. But like I told you, my job is to talk to kids about a
lot of different things, okay?

So tell me more about your religion.

A.D.: dust original stuff like going to learn about

WWW . JICOURT . COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 51 of 58 PagelD 625

Case 6:[}0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 51 of 58 PagelD 456
51
1 jf it, and then --
2 JENNIFER: What kind of things does it teach you?
3 A.D.: About the new system and stuff.
4 JENNIFER: Okay.
5 A.D.: New system means, like, the end of the world,
6 | which is about to happen soon, and we're all going to go to a
7 || place called paradise, where it's going to be happiness and
8 || there's not going to be any death and stuff.
9 JENNIFER: Okay.
10 A.D.: But nobody believes me except for the Jehovah
11 | Witnesses.
12 JENNIFER: Okay. What is -- does your religion say
13 | anything about your relationship with your stepmom?
14 A.D.: No. It --
15 JENNIFER: Like, how it should be?
16 A.D.: No, it doesn't -- it doesn't talk about how --
17 || it doesn't talk about that stuff. It just talks about the --
18 } back then.
19 JENNIFER: Back then?
20 A.D.: Yeah.
21 JENNIFER: Okay. And what does it say about a
22 | husband and wife? How should their relationship be?
23 A.D.: It doesn't say.
24 JENNIFER: Okay.
25 A.D.: It's -- the only thing I know is that it says
WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 52 of 58 PagelD 626

Case 6:[20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 52 of 58 PagelD 457

Ee W NH

ss Hw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

52
that men should not hate themselves for being -- for not being
nice. They shouldn't hate themselves. They should, like, be
good and stuff.

JENNIFER: Okay. So they shouldn't hate themselves?

A.D.: Yeah. For -- because Jehovah, our god, he
says that people shouldn't be mean to other people and that --
and he forgives easily anybody in the world.

JENNIFER: Is there anything that Jehovah should
forgive you for?

A.D.: For lying.

JENNIFER: For lying.

A.D.: And I pray to him a lot, and then now, I know
-- and now that -- I was telling him to please give me another
chance and stuff, and now I'm off my -- I'm off this, and now

I'm going to change everything. I'm going to make everything
good again.

JENNIFER: Okay. How would you make things good?

A.D.: I'm going to try and get a better relationship
with my stepmom, and I'm going to do better than I did before
because even, like, not lying and stuff.

JENNIFER: Okay. What about is there anything that
Christine should be forgiven for?

A.D.: I don't know.

JENNIFER: What about your dad? Is there anything

that your dad should be forgiven for?

WWW. JJCOURT .COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 53 of 58 PagelD 627

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 53 of 58 PagelD 458
53
1 A.D.: I don't know.
2 JENNIFER: Has your dad ever told you that you can do
3 || something because of you religion?
4 A.D.: I can't do something because of my religion?
5 JENNIFER: Uh-huh.
6 A.D.: I'm not allowed to do holidays.
7 JENNIFER: Okay.

8 A.D.: Except for Thanksgiving, but I'm not allowed
9 | to do the thanking part because not Jesus -- it says that --
10 || not in just one day we're allowed to thank -- we're allowed to

11 | be thankful. We could be thankful any day.

12 JENNIFER: Gotcha. And what about your religion?

13 || Has it ever told you that -- has your dad ever told you that

14 || you can do something because of your religion?

15 A.D.: Not that I know of.

16 JENNIFER: Okay. And what about your relationship

17 | with your dad? I know you said it was a great relationship.

18 ll What does Jehovah -- or what does -- what did you say the god

19 | was? I'm sorry.

20 A.D.: Jehovah.

21 JENNIFER: Jehovah. I thought that's what you said,

22 || but I just want to make sure. What does Jehovah say about a

23 || relationship with you and your dad?

24 A.D.: I don't know.

25 JENNIFER: You don't know? Has anybody ever talked
WWW. JJICOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 54 of 58 PagelD 628

Case 6:P0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 54 of 58 PagelD 459

10
il
12
13
14
15
16
17
18
13
20
21
22
23
24

25

 

54
to you about your relationship with you and your dad?

A.D.: I know -- all I know is that my dad loves me
no matter what. I thought when I -- I thought since I lied
that he was mad at me and he didn't love me anymore, but then
he said, "That's dumb. Why would I not love you because you
did one -- because you just lied?"

JENNIFER: And who told you that?

A.D.: He said, “I always will love you." It was my
dad.

JENNIFER: Okay.

A.D.: It was when we were left alone. I told him
that.

JENNIFER: When were you left alone?

A.D.: Or not left alone. I was left with my dad.

JENNIFER: Okay. And you told him that then?

A.D.: Yeah.

JENNIFER: Did anything else happen when you were
left alone with your dad?

A.D.: I just told -- I was crying because I was
stressed out about my punishment, and I just wanted to get off
of it. And he said, I'm going to have to take the punishment,
and now I don't have to because, I mean, I'm off of it now.

JENNIFER: Okay.

A.D.: And everything's going to be better, and I

know that for sure because Christine's -- me and Christine are

WWW. JJCOURT .COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 55 of 58 PageID 629

Case 6:[2}0-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 55 of 58 PagelD 460

55
1 || having a really big relationship, and everything's going to be
2 4 okay.

3 JENNIFER: Has your dad ever had you have punishment
4 ||any other times?

5 A.D.: When I was taking toys to school and I was not
6 || supposed to.

7 JENNIFER: Okay.

8 A.D.: He burnt one of my stuffed animals for doing

9} it, and I didn't like that. I'm sorry if I --

10 JENNIFER: That's okay. That's okay. I have stuff

11 || that will make it come off.

12 A.D.: At least I have wet fingers.

13 JENNIFER: Has your dad ever had -- have you had

14 || punishment for anything else? Has your dad ever told you that

15 | you would get punishment if you didn't do something?

16 A.D.: Not that I know of.

17 JENNIFER: Okay. Is there anything else you want to

18 | tell me that we didn't talk about?

19 A.D.: (No audible response).

20 JENNIFER: What are you going to do when you leave
21 | her?

22 A.D.: (No audible response).

23 JENNIFER: You don't know? Okay.

24 A.D.: Probably going to do my schoolwork and go see

25 | dad. I don't know what I'm going to do. I don't know what's

WWW. JJCOURT .COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 56 of 58 PagelD 630

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

PO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 56 of 58 PagelD 461

56

going to happen. I don't know.

JENNIFER: Okay.

A.D.: I don't know really. I don't know really
anything.

JENNIFER: Okay. Well, thank you very much for
talking to me. You ready to head out there?

A.D.: Yeah.

JENNIFER: Okay.

A.D.: I just want to make this pretty real quick.

JENNIFER: Okay.

A.D.: Maybe I'll make a tropical rainforest. Okay.

JENNIFER: Okay. And you can take all those with
you. Okay?

A.D.: Okay. I'm going to put these crayons up.

JENNIFER: Okay.

A.D.: I have colored pencils in my --

JENNIFER: In your box?

A.D.: Yeah.

JENNIFER: Yeah?

A.D.: And one night when I was punished, I got -- I
wasn't allowed to have banana bread, but I had banana bread.

JENNIFER: How'd you get banana bread?

A.D.: She was making -- my stepmom -- well, it was
my -- one of my friend, A.'s, mom came with -- and she lives,
like -- this is our house right there, and she lives -- their

WWW . JICOURT .COM

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 57 of 58 PagelD 631

Case 6:20-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 57 of 58 PagelD 462
57
1} house lives -- they're right there. And so they walked over to
2 | our house, and they brought some -- like, a big box of bananas,
3 || and then she made banana bread.
4 JENNIFER: Who made banana bread?
5 A.D.: My stepmom.
6 JENNIFER: Gotcha.
7 A.D.: And it's really good.
8 JENNIFER: Okay. But you said your dad told you you
9 || couldn't have banana bread, so how did you get banana bread?
10 A.D.: I'm not in trouble anymore.
11 JENNIFER: Oh, okay.
12 A.D.: It wasn't my dad that told me. It was my
13 |) stepmom.
14 JENNIFER: Oh.
15 A.D.: Because I wasn't allowed to have anything
16 | extra.
17 JENNIFER: Okay.
18 A.D.: But now, I had banana bread with the chocolate
19 in it.
20 JENNIFER: Got ya.
21 A.D.: Nobody has banana bread with the chocolate in
22 )}it. Iwas the first one who did, I think.
23 JENNIFER: And that's because you're not on
24 || punishment anymore.
25 A.D.: Yeah.
WWW. JOCOURT . COM

 

 
Case 6:20-cr-00077-WWB-GJK Document 70-6 Filed 11/17/20 Page 58 of 58 PagelD 632

Case 6:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

hO-cr-00077-WWB-GJK Document 64-3 Filed 11/13/20 Page 58 of 58 PagelD 463

58

JENNIFER: And you're not on punishment because -~

A.D.: I don't know why.

JENNIFER: Okay.

A.D.: Probably because -- oh, I remember what she
said. She said that she found out a lot of stuff.

JENNIFER: And what was that stuff that she found
out?

A.D.: No. She wasn't talking to me. She was
talking to one lady.

JENNIFER: Okay.

A.D.: Do you want your crayons?

JENNIFER: Thanks. I'll just leave them right here.

All right.

kK kk ke

CERTIFICATION
I, ALICIA JARRETT, court approved transcriber,
certify that the foregoing is a correct transcript from the
official electronic sound recording of the proceedings in the

above-entitled matter, and to the best of my/our ability.

/s/ Alicia Jarrett

ALICIA JARRETT

J&J COURT TRANSCRIBERS, INC. DATE: November 12, 2020

WW. JICOURT . COM

 
